 ;626DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon these uncontroverted facts, we find that George Brown is es-sentially a casual employee and therefore ineligible to vote in the elec-tion 4Accordingly, we shall adopt the Regional Director's recommen-dation and sustain the challenge to Brown's ballot.Because it there-fore appears that the Petitioner has received a majority of the validballots cast, we shall certify it as the exclusive bargaining representa-tive of the Employer's employees in the appropriate unit.[The Board certified Lodge No. 555, International Association ofMachinists, AFL, as the designated collective bargaining representa-tive of the employees of the Employer at its Knoxville, Tennessee,plant.]ISeeAlbersSuperMarkets,Inc.,110 NLRB 474; HP.Wassonand Company,104 NLRB249, 250.A. M. Andrews Company of Oregon and A. M. Andrews of Illi-nois,Inc.andInternational Association of Machinists, AFL.Case No. 14-CA-1208.May 10,1955DECISION AND ORDEROn October 28, 1954, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatone of the Respondents, A. M. Andrews of Illinois, Inc., hereinafterreferred to as Respondent Illinois, had engaged in and was engagingin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto; and finding furtherthat the other Respondent, A. M. Andrews Company of Oregon, here-inafter referred to as Respondent Oregon, had not engaged in any un-fair labor practices and was not responsible for the unfair laborpractices in which Respondent Illinois had engaged and was engaging.Thereafter the Respondents filed exceptions to the Intermediate Re-port and a brief in support of these exceptions.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions and brief, and the entirerecord in this case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following modifica-tions and additions :1.In their exceptions and brief the Respondents request that therecord be reopened to permit the introduction into evidence of addi-tional data pertaining to the Respondents' financial condition.Thedata which the Respondents would introduce is set forth in detail in112 NLRB No. 89. A.M. ANDREWS COMPANY OF OREGON627their exceptions.The Respondents assert that the introduction ofsuch data would show that the Carterville plant was shut down andpermanently abandoned solely because of economic necessity.TheRespondents do not assert that the financial data they now seek tointroduce into evidence was newly discovered.The only reason theyassign for the failure to introduce it into evidence at the hearing is that"A. M. Andrews and John Tuttle, representatives of the Respondents,appeared at the hearing without benefit of legal counsel neither priorto or at the hearing and without an adequate understanding of thescope or purpose of the hearing."After due notice the hearing in this case was held on September 20,1954.It had been originally scheduled for July 19 and had been re-scheduled for August 16.As early as June 6,1954, Respondent Illinoiswas notified that it had been charged with the commission of the un-fair labor practices here in issue.The complaint in this case wasserved on June 28,1954; an answer to the complaint was received in theRegional Office on July 6, 1954.A second amended charge and anamended complaint was served on the Respondents on August 27, 1954.It does not appear, therefore, nor in fact do the Respondents assert,that the Respondents were not adequately apprised of the chargesagainst them or that they were deprived of the opportunity to preparetheir defense.No request for an adjournment was made by the Re-spondents at the hearing for the reason that they were unrepresentedby counsel, or for any other reason.The Respondents were grantedample opportunity at the hearing to present their defense. Indeed,during the course of the presentation of concluding arguments, afterboth the General Counsel and the Respondents had rested their cases,the Trial Examiner, over the General Counsel's objections, permittedthe Respondents to introduce certain evidence pertaining to Respond-ents' financial condition which is set forth in the Intermediate Report.In these circumstances, especially in view of the fact that no assertionismade that the evidence the Respondents seek to introduce is newlydiscovered, we do not believe that the Respondents have shown ade-quate reason in support of their request to reopen the record, and therequest is hereby denied.'We note, moreover, that even were we to permit the introduction intoevidence of the financial data set forth in the Respondents' exceptions,we would not deem it of sufficient probative force to establish that theCarterville plant was shut down for economic reasons.'Like the TrialIBasic Vegetable Products, Inc, 75NLRB 815, 818;Vogue-WrightStudios,Inc, 76NLRB 773, 778,The San Company/ of San Bernardino, California,105 NLRB 515, ;2021n rejecting, at this time, the Respondents' request to reopen the record, we (1o notnow rule upon the materiality of the financial data set forth in the Respondents' excep-tionsupon either(1) the issue as to the amount of work that would have been availableto employees during the period June 1-August 3, 1954, but for the Respondents' dnscrim-369028-56-vol 112-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer, we recognize that the Respondents were beset by financialdifficulties.However, also like the Trial Examiner, and for the rea-sons indicated in the Intermediate Report, we are convinced that theplant's shutdown on June 1, 1954, was discriminatorily motivated, andwas not the immediate result of the economic considerations the Re-spondents have advanced.The existence, therefore, of economic con-siderations which did not directly cause the plant's shutdown, does notexcuse the Respondents' discriminatory action.32.We find, in agreement with the Trial Examiner, that the Re-spondents form a multistate enterprise whose combined out-of-Statesales 4 are sufficient to meet the Board's recently announced jurisdic-tional standards.5However, we do not agree with the Trial Ex-ammer's finding that the Respondents are separate Employers norwith the Trial Examiner's further finding that Respondent Oregonmay not be held responsible for remedying the unfair labor practiceshere in question.As set forth in the Intermediate Report, the president and principalstockholder of Respondent Oregon, with 345 shares, is A. Al. Andrews.The other officers and stockholders of this corporation are : Alex Mar-shall,vice president, with 16 shares; Norman Brown, secretary-treasurer, with 1 share; and Ray II. Lesher, formerly secretary, with1 share.A. M. Andrews is also the president of Respondent Illinois,and owns 1 share, or 25 percent of its stock. John A. Tuttle, thenephew of A. M. Andrews, is its vice president, Norman Brown, itstreasurer, and Ray H. Lesher, its secretary.Each of the latter owns 1share, or 25 percent of the stock, of Respondent Illinois.Both Re-spondents manufacture plastic hose sprinklers.Respondent Oregonstarted operations in Oregon in 1951, while Respondent Illinois be-gan actual manufacturing operations at Carterville, Illinois, on April27,1954.Before Respondent Illinois commenced its operations, A. M. An-drews personally contacted a committee of Carterville businessmen.As a result of Andrews' negotiations with this committee, an agree-ment was reached whereby the town erected a building for the use ofRespondent Illinois.To operate the plant at Carterville, John Tut-tle, James Paterson, and Milo Smith were transferred from the Port-land plant of Respondent Oregon.Tuttle was named managingagent of the Carterville plant; Paterson and Smith set up the equip-anatoiv lockout of June1 , and(2) the corollaryissueas to the amounts of back pay duethe discrnnuiatorily locked-out employeesThese matters may properlybe iaised in thecompliance stage of this proceedingSee NL 1 11 v NormaillananqCorp ,205 F 2d 38, 44 (C A 4)Fiom June 30, 1953 to June 30, 1954, Respondent Oregon had $791,000 in out-of-StatesalesDuring the peuod Janu,uy 1. 1954, to June 30, 1954, its ont-of-State sales aaete inexcess of $210 000RespondentIllinois,dui ing the period April 27, 1954, to July 31. 1954.had $22,000 in out-of-State sales5 JonesboroGiciaDi pingCooperative,110 NLRB 481 A.M. ANDREWS COMPANY OF OREGON629relent and trained the personnel.Paterson subsequently assumed theduties of the plant's production foreman.Tuttle, the managingagent, reported directly to Andrews; and Andrews handled the laborrelations problems for both Respondents.It was Andrews, moreover,who, after conferring with the other officers of the Oregon corpora-tion, ordered the Carterville plant closed on June 1, 1954.Respond-ent Oregon furnished the credit for Respondent Illinois by guarantee-ing the latter's purchases.Raw materials used by the Cartervilleplant were carried on the books of Respondent Oregon corporation asan account receivable.When the Carterville plant was dismantledon August 3, 1954, all its raw materials, finished products, and ma-chinery were shipped to and taken over by Respondent Oregon.In determining that the Respondents are separate employers andthat therefore Respondent Oregon was not responsible for the un-fair labor practices committed at the Carterville plant, the Trial Ex-aminer did not advert to a number of factors of paramount signifi-cance.These are: (1) the fact that both Respondents are engaged inmanufacturing and selling the same product and have almost identi-cal names; (2) the fact that A. M. Andrews is the virtual owner ofRespondent Oregon and, together with his nephew, owns 50 percentof the stock of Respondent Illinois; (3) the fact the officers in bothcorporations are virtually the same; (4) the fact that the Respond-ent Oregon lent its credit to Respondent Illinois in the acquisition bythe latter of raw materials and machinery-thereby providing the verymeans whereby the Respondent Illinois could operate; (5) the factthat after the shutdown of the Carterville plant, the raw materialsand physical assets of Respondent Illinois were turned over to Re-spondent Oregon, presumably to be disposed of as the latter might di-rect; (6) the fact that the labor relations of both corporations werecontrolled by the same person, the aforementioned A. M. Andrews;and (7) the fact that A. M. Andrews demonstrated his practical con-trol over Respondent Illinois by himself making the vital decision toshut down operations at Carterville.The existence of these factorsdemonstrates the close integration of the Respondents.They showfurther, and we so find, that the Respondents constitute a single em-ployer within the meaning of the Acts It follows therefrom, ,nilwe also find, that Respondent Illinois is an integral part of a mnltf-state organization, and that Respondent Oregon is responsible for re.'1-edying the mifair labor practices herein found to have been conunftted 76 PonJuan Co , [nc ,79 NLRB 154, 155, enfd 178 F 2d 625, 627 (C A2) , N L LP Jr.V Federal Enquncr?my Co .153 F 2d 233 (C A 6) , NLliB vCondenser Corp ,12,4F 2d 67, 71 (C A 3) . SomersetClassics, Inc,90 NLIM, 1676, enfd 193 F 2d 613 (C A2) , i1lllcoUndeigarntcotCo , Inc 106 NLRB 767, enfd 212 r 2d 801 (C A3) , 1l'iightfMcGill Coinpaml,102 NLRB 1033 CfN L R 13v StoweSpinnuig Co ,236 U S 226.227'In view of our determination that the Respondents constitute a single employer withinthe meaning of the Act, we do not deem it necessary to consider the Tnal Examiner's 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYAs the Respondents have engaged in unfair labor practices,we shallorder that they cease and desist therefrom.In order to effectuate thepolicies of the Act,we shall also order that the locked-out employees bemade whole for losses of pay they suffered between June 1, 1954, thedate of the shutdown of the Carterville plant, and August 3, 1954, thedate of the plant's permanent closing; and that the Respondents offerreinstatement to the locked-out employees in the event that the Re-spondents resume operation in Carterville,or in the event that theCarterville operations are resumed elsewhere.Our dissenting colleague would also order Respondent Oregon toplace the Carterville employees on a preferential hiring list at theOregon plant.We believe, however, that in view of the circumstancesof this case,such an extension of the remedy is not warranted. In thefirst place,the Carterville operation appears to have been a localizedventure in a geographical area widely separated from that of theOregon plant.Secondly,and even more significantly,the permanentclosing of the Carterville plant was not discriminatorily induced, butwas rather,as the Trial Examiner found and as our dissenting col-league apparently concedes,the result of economic considerations.Certainly, therefore,in the normal course of events, the Cartervilleemployees would have had no expectation of employment with theRespondents after August 3,1954.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondents,A. M. AndrewsCompany of Oregon and A. M. Andrews of Illinois, Inc., their officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists,AFL, or in anyother labor organization of their employees,by shutting down plants and locking out their employees, or in anyother manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b)Announcing that they will not tolerate a union in their plant,threatening to move their plant to discourage union activity, and con-ducting polls of their employees to procure their renunciation of sup-port for International Association of Machinists,AFL, or any otherlabor organization.assumption that the Board may apply one standard in judging corporate-interrelationshipfor the purpose of asserting jurisdiction and a different one in judging corporate-interrela-tionship for the purpose of remedying unfair labor practices. A.M. ANDREWS COMPANY OF OREGON631(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all such activities ex-cept to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Make whole the employees whose names are listed in AppendixA of the Intermediate Report in the manner prescribed in the sectionof the Intermediate Report entitled "The Remedy."(b) In the event of the resumption of their operations at Carterville,Illinois, or in the event that the Carterville operations are resumedelsewhere, offer to the employees whose names are listed in AppendixA, attached hereto, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges; and in the event such operations areresumed at a location which is not in the immediate vicinity of Carter-ville, offer to pay the employees any necessary and reasonable expenseof moving themselves, their families, and their household effects to thevicinity of the plant where operations are resumed and in which saidemployees are offered reinstatement.(c) In the event operations are resumed at Carterville, or else-where, post in their plant copies of the notice attached hereto andmarked "Appendix A." 8 Copies of said notice, to be furnished bythe Regional Director for the Fourteenth Region, shall, after beingsigned by Respondents' representative, be posted by Respondents im-mediately after resumption of operations and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsRespondents have taken to comply herewith.MEMBER MURDOCH, concurring in part and dissenting in part:I am in full agreement with the main opinion except for the orderwhich I believe is inadequate fully to remedy the unfair labor practicefound.8 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." "632DECISIONSOF NATIONALLABOR RELATIONS BOARDParagraph 2 (b) of the Order is not broad enough to provide aneffective remedy for discriminatory lockout of the Carterville em-ployees which the Board finds took place when the Carterville plantwas shut down. The Respondents are merely told in the cease and de-sist portion of the Order not to do this any more; and in the affirmativeportion of the Order to reinstate the locked-out employees only if theCarterville plant is reopened or those operations are resumed else-where.If these operations are permanently abandoned, there hasbeen no effective remedy. Inasmuch as the Board has found above (1)that Respondents Oregon and Illinois are a single employer, and (2)that Respondent Oregon "is responsible for remedying. the unfairlabor practices found to have been committed," I believe it only logicalthat Respondent Oregon be required to place the Carterville em-ployees on a preferential list for employment at the Oregon plant inpreference to any new hires at the plant.Accordingly, I wouldbroaden the Order to that extent and disagree with the present narrowform.MEMBER LEEDO-11 took no part in the consideration of the above De-cision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Associa-tion of Machinists, AFL, or in any other labor organization ofour employees, by shutting down our plant and locking out ouremployees, or in any other manner discriminate in regard to theirhire or tenure of employment or any term or condition of employ-ment.WE WILL NOT inform our employees that We will not tolerate aunion in the plant or threaten to move our plant to discourageunion activity, nor will we conduct polls of our employees toprocure their renunciation of support for International Associa-tion of Machinists, AFL, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor A.M. ANDREWS COMPANY OF OREGON633organization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL make whole the employees whose names are listed be-low for any loss of pay they may have suffered from June 1 toAugust 3, 1954, inclusive, by reason of our discrimination againstthem :Lucille A. AndersonClara BagwellEvelyn G. BaltimoreElizabeth BeltzAnna* K. BrownMaggie Lee CalvertHelen M. ClarkRuth Ann EldersCarmen EmeryMaxine D. EmeryAnna J. EvelandMillie EvettJewell HallJudith Ann HalsteadPaul HalsteadMyrtle C. HessVera N. HickamPearl A. HooverEleanor KellyLacy L. LeeEleanor L. ManningJune F. MyersMargaret R. McCluskeyAlice J. NorthBette J. O'DanielRobert J. OgdenEvelyn M. OllarGathel V. PatrickLaverne PhillipsMadge PophamKatherine RigginWayne A. RushingPeggy Jo SicklingElizabeth Ann SmithMilo SmithRosalie StocksAlberta Mae TrippVelma TygettClaudia WynnEvelyn YewellWE WILL, in the event we resume operations at Carterville,Illinois, or elsewhere, offer to the employees whose names arelisted above immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges; and in the event we re-sume operations at a location which is not in the immediatevicinity of Carterville, Illinois, we will offer to pay to said em-ployees any necessary and reasonable expense of moving them-selves, their families, and their household effects to the vicinityof the plant at which we resume operations.A. M. ANDREWS OF ILLINOIS, INC.,Employer.A. M. ANDREWS COMPANY OF OREGON,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10 (b) of the National Labor RelationsAct, as amended(61 Stat. 136),was heard in St. Louis,Missouri,on September 20,1954, pursuant to due notice.The complaint and amended complaint,issued onJune 28 and August 27,1954, respectively,by the General Counsel of the NationalLabor Relations Board i and based on charges duly filed and served, alleged in sub-stance that Respondents had engaged in unfair labor practices proscribed by Section8 (a) (1) and(3) of the Act(a) by locking out their maintenance and productionemployees,on or about June 1, in order to discourage membership in the Union,because they had joined or supported the Union,(b) by polling and questioning theiremployees concerning their union activities,sympathies,etc., and(c) by encouragingtheir employees to form an independent union in order to avoid bargaining withIAM.Respondents answered,denying generally all allegations of the complaint.All parties were represented by counsel or by other representatives,were affordedfull opportunity to be heard,to examine and cross-examine witnesses,to introducerelevant evidence,to argue orally,and to file briefs and proposed findings of factand conclusions of law.Oral argument was heard at the conclusion of the hearingand the General Counsel has filed a brief.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS;THEIR INTERRELATIONSHIPA. M. Andrews Company of Oregon is an Oregon corporation,with its principaloffice, place of business,and plant at Portland, Oregon.Its capital stock is ownedby A. M. Andrews(345 shares),Alex Marshall(16 shares),Norman Brown(1 share),and Ray H. Lesher(1 share).A. M. Andrews of Illinois,Inc., is anIllinois corporation, with its principal office,place of business,and plant located atCarterville,Illinois.Its capital stock is owned by A. M. Andrews,John A. Tuttle,Norman Brown, and Ray H. Lesher, each of whom owns one share. Andrews ispresident, Brown is treasurer,and Lesher is secretary of both corporations.2Marshallis vice president of the Oregon corporation and Tuttle of the Illinois corporation.Both corporations are engaged in the manufacture of plastic hose sprinklers.TheOregon corporation began operations in 1951.The Illinois corporation was organizedFebruary 23, 1954, and began actual manufacturing operations in Carterville onApril 27, after negotiations between Andrews and a group of local businessmen.Andrews sent two men from Portland to supervise the setting up of the Cartervilleplant and the training of personnel;and one of them,Jimmy Patterson,became pro-duction foreman.In addition,Tuttle, who is Andrews'nephew, was sent to Carter-ville as the managing agent of the plant.Separate bookkeepers were employed and separate books were kept for the twocompanies.However, the Oregon corporation furnished the credit for the Illinoiscorporation by guaranteeing payment of the latter'spurchases;and, following thefinal shutdown of the Carterville plant on August 3, the inventory,machinery, andequipment were shipped to Portland and taken over by the Oregon corporation tosecure its guarantee of the unpaid balance due thereon.The annual sales of the Oregon corporation(for 12 months ending June 30, 1954)were approximately $943,000, of which approximately$791,000 were to extrastatepointsIts annual purchases from extrastate points during the same period wereapproximately$359,000.For 7 months ending July 1954,the total sales of theOregon corporation amounted to approximately $573,000, of which more than$210,000 were made directly to extrastate points; its extrastate purchases during thesame period exceeded$120,000From April 27, 1954, through the month of July, the Illinois corporation soldproducts amounting to approximately$26,000,of which approximately$22,000 were1The General Counsel and his representative at the hearing are referred to herein as theGeneral Counsel and the National Labor Relations Board as the Board.The RespondentCompanies are referred to, respectively,as Respondent Oregon and Respondent Illinois,and the Charging Union as the Union and as TAM The summary of the pleadings madebelow is of the amended complaintAll events herein occurred in 19542Lesher resigned as secretary of the Oregon corporation on July 26 and was succeededby Brown. A.M. ANDREWS COMPANYOFOREGON635sold and shipped directly to points outside the State of IllinoisDuring the sameperiod the Illinois corporation purchased goods from extrastate points amounting toapproximately $21,370.The foregoing facts establish that the relationship between the two corporationswas sufficiently close that they may be considered as parts of a multistate enterprisefor jurisdictional purposes.Cf.N. L. R. B. v. Charles E. Daboll, Jr., et al.,216 F.2d 143 (C. A. 9). And when so considered, it is obvious that Respondents' operationsmeet the jurisdictional criteria recently announced by the Board for the assertion ofjurisdiction.See Vol. 34, LRR Analysis, Nos. 19 and 23.It is, therefore,found that Respondents are engaged in interstate commercewithin the meaning of the Act, and that it will effectuate the purposes of the Actfor the Board to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization which admits to membership employees ofRespondent Illinois.III.THE UNFAIR LABOR PRACTICESA. The evidenceThe Carterville site was selected by Andrews after negotiations with GodfreyHughes, of Southern Illinois, Inc.(an organization interested in the industrialdevelopment of southern Illinois),and a committee of Carterville businessmen, con-sisting of Lee Hooker,Mack Steffes,Paul Dorcy,and Wes Hayton. Andrews testi-fied that that industrial group arranged for the financing and construction of the plantbuilding,and that the Illinois corporation entered into a purchase agreement.The plantbegan actual operationson April 27, with5 or 6 employees, and byJune 1 it had approximately 38 employees.On May 11 the plant was shut downtemporarily and the employees were laid off by a notice which informed them thatthe shutdown was due to lack of orders and that they would be notified of recall.Operations were resumed on May 26 and Tuttle then informed the employees thatthe Company had plenty of material and orders and that,so far as he could deter-mine, there would be plenty of work for the rest of the summer.During the period of the layoff,the Union(unknown to Respondents)conductedan organizational campaign among the employees,and under date of May 27, theUnion wrote the Illinois Company informing it that a majority of its employeeshad authorized the Union to represent them and requesting recognition and a meetingfor negotiations.3The Union's letter was received on June 1 at Carterville,by Tuttle, who immediatelycalled Andrews in Portland.Andrews directed Tuttle to close down the plant andTuttle posted a notice stating that,effective as of 4:30 p. in. (the regular quittingtime),the plant would be closed.The notice specified no reason for the closing,and witnesses for the General Counsel testified that there was no shortage of materialsat the time.Shortly after 2 p. in., a committee of businessmen (Hughes, Hooker, Steffes, Hay-ton, and Phil Heckle)appeared at the plant, called a meeting of the employeesduring work time, and addressed them on the subject of the Union and its requestto bargain.The witnesses were agreed that Hughes read from the Union's letter tothe Company,and three of them testified that Hughes went into the office to obtainit.Though neither Tuttle nor Patterson was present during the meeting,EvelynBaltimore testified that she saw Tuttle in the office;and Patterson'spresence in theplant was established both before and after the meeting.Hughes, who acted as chief spokesman for the group,stated that he had had aphone call from Tuttle,and after reading from the Union's letter requesting bar-gaining, he said that the notice on the bulletin board that the plant was closing wasAndrews' answer to the letter, and that Andrews would not tolerate a union in theplantHughes continued that if the notice was still on the bulletin board at quittingtime, it would mean that there would be no more work,and that the plant would beclosed down and would move back to Oregon.Hughes also said that though hecould probably get another plant into the building,itwould take approximately6 months to do so, and he could not guarantee that any of the Andrews employeeswould have jobs there.Hughes inquired whether the employees would reconsiderand would continue to work as before, without a union,and stated that if they would,3Following a consent-election agreement and the withdrawal by the Union of a refusalto bargain charge, an election was held on June 17, resulting in a vote adverse to theUnionOn June 22, the Union filed objections to the conduct of the election which arestill pending before the Regional Director. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would call Andrews and see if he could get the notice taken off the board before4:30.Hughes suggested that the employees take a vote on the question, but statedthat he was not authorized to call one .4Thereupon two of the employees went into the office and procured slips of paperwhich were distributed among the employees in the presence of the committee. Sinceitwasunderstood the ballots were to be signed, many of the employees apparentlydid not cast votes, and the slips were destroyed.Thereupon a second vote was calledfor (either by Hughes or Steffes) by a show of hands; and when a majority votedto continue working without a union, Hughes went in to the office again to placea phone call to AndrewsThe meeting had lasted from about 2:10 p. in. until after3 p. m.Hughes did not report back to the employees.The notice was still on the boardat 4:30 p. m and Patterson paid off the employees in full, including pay for the timespent in the meeting with the committee.5The plant has not since operated except for2 or 3 days in June or July, when 4 or 5 employees were called in to complete ashortageon a Government order.On August 3, the Carterville operations wereterminated permanently, the inventory and machinery being shipped to Portland.Aside from the foregoing, the only evidence of unfair labor practices was undeniedtestimony by Robert Ogden that sometime before the May 11 shutdown, and priorto the IAM's campaign, his foreman, Patterson, had a discussion with him concern-ing unions,during which Patterson said he thought it would be better to have a com-pany union among the employees, and that he did not think Mr Andrews wouldstand fora large unionto come into the plant.However, that isolated instance ofthe expression of personal views by a minor supervisor cannot be foundto constitutean unfair labor practice.The conversation appeared to be a casual one, devoid ofeither coercive intent or effect.Thus Ogden's testimony containedno indicationthat he regarded Patterson's remarks as other than an expression of his ownopinion,or that Ogdenassumedthat Patterson was speaking for, or that his viewsreflectedthe views of, managementThere is accordingly no support in the record for theallegationof the complaint that Respondents encouraged their employees to forman independent union.Respondents offered no refutation of any of the foregoing evidence.Tuttleadmitted that he called Andrews immediately after receipt of the Union's letterof June 1, and that Andrews thereupon directed the shutdownAndrews admittedthatHughes called him on June 1 and tried to persuade him to keep the plantrunning a few days as Hughes felt he could straighten out the "union trouble" withthe employeesHughes requested authority to direct Tuttle not to shut down.Andrews refused, telling Hughes he would not permit a labor union to dictate hisplans, and that he was closing the plant down.Andrews testified that the shutdown was due, as in the case of that of May 11,to a mounting inventory of completed products and to a lack of orders, that it wasintended "for the time being" as a temporary shutdown, and he implied that thedecisionhad been reached prior to the receipt of the Union's letter.He and Tuttletestified that at the time of the earlier shutdown there were on hand some 850dozen sprinklers, which number had been reduced to about 400 dozen on May 26,when operations were resumed; that daily production was around 2,500 to 3,000(i.e.,between 200 to 250 dozen) on May 26, 27, and 28, and that on May 28 theinventory had increased to some 1,250 dozenAndrews testified, however, thatwith a holiday coming up Monday, he decided to give the employees the paid holidayand 1 day's work on Tuesday, and then close the plant until the inventory wasreduced again.Andrews' testimony included no explanationas tothe time whenthe decision was reached, or how, in view of the intervening weekend and Memorialholiday, he could have become apprised of the May 28 inventory prior to Tuttle'scall on June 1. indeed, Andrews admitted that the order to close theplant wasnot given until after he got the call from Tuttle.B.ConcludingfindingsThereisno denial,on the record,of the acts and statements which the GeneralCounsel's witnesses testified to, as summarized above.However, the record andthe contentions of the parties present three main questions for determination, as4At some point during the meeting the employees raised a question about their wagerates and about raisesBooker went in to the office to "see Mr Tuttle and get the straightof it," and came back with the information the employees sought, stating that it "wasstraight from the office "6 At the time of the previous shutdown on May 11, which also fell on a Tuesday, theemployees had been paid only through the workweek which ended the previous Friday. A.M. ANDREWS COMPANY OF OREGON637follows. (1)Whether Respondents are responsible for the acts and statements ofthe businessmen's committee on June 1; (2) whether the shutdown was a lockoutwhich was made to discourage union membership; and (3) whether RespondentOregon was a coemployer of the Carterville employees or was otherwise responsiblefor remedying the unfair labor practices which are found hereinThose questionswill be considered in order, the question of Oregon's responsibility being reservedfor final consideration since it relates more directly to the framing of an appropriateremedy.1.Responsibility for the acts and statements of the businessmen's committeeIt is sometimes difficult to determine the extent to which principles of the lawof agency are to be applied in fixing employer responsibility for the acts and state-ments of outsiders who intrude into organizational campaigns of employees.Forinstance, inL & H Shirt Company,84 NLRB 248, the Trial Examiner had basedhis findings of company responsibility for plant speeches by local businessmen onrecognized principles of the law of agency, e g, that the affirmance or adoptionof unauthorized acts may be inferred from the failure to repudiate them, wherethe circumstances are such as to require the principal, knowing of the acts, to disavowthem unless he approved Id , p. 274, and cases cited. The Board, though affirmingthe Trial Examiner's finding of company liability, did so "without passing . . . onwhether such liability may be based on technical agency principles," holding that"in view of the circumstances in which the statements were made, the Respondentwas under a duty to repudiate and deny their validity" and by its failure to do so,it "became responsible for the utterances." Id , p. 252.More recently, however, the Board has acknowledged the applicability of agencyprinciples in determining the question of company responsibility for the acts of acitizens'committee.Thus, inLivingston Shirt Corporation, et at.,107NLRB400, the Board held that the evidence failed to establish "the existence of the requisiteprima facieagency relationship," observing that-The record is barren of any evidence that Respondent Livingston aided, abetted,assisted,or cooperated with the Respondent Citizen's Committee.Nor didRespondent Livingston allow the Respondent Citizen's Committee the use ofcompany time or property for the distribution of antiunion argument, by eitherwritten or spoken wordsWe therefore find no merit in the agency contentionsof the General Counsel.Among the cases there cited by the Board,Waynline, Inc,81NLRB 511, andArmco Drainage and Metal Products, Inc.,106 NLRB 725, are more closely inpoint here. In theArmcocase the Board found that the employer was responsiblefor acts of interference engaged in by individual local citizens who made statementsto employees implying that the employer would remove his plant from the localityifthe union won the election, since the employer aided, abetted, assisted, andcooperated with those citizens in their campaign against the union. In theWaynlinecase, the Board held that:In view of the actions of the Respondent's supervisors in allowing the Com-mittee to interrogate Faulk and Pye concerning union activities, to urge themto abandon the Union, and to promise them a wage increase, and in view oftheRespondent's subsequent payment of these employees for the time theyspent with the Committee, a clear responsibility devolved upon the Respondentto disavow the actions of the Committee. [CitingFred P. Weissman Company,69 NLRB 1002, 1019, enfd. 170 F. 2d 952 (C. A 6).] By its silence underthese circumstances, the Respondent clearly, as the Trial Examiner found,acquiesced in and approved the interrogation of and promise of benefit to,itsemployees.The evidence in the present case plainly supplied what the Board found lackingin theLivingstoncase,supraThus, the Hughes' committee was substantiallyidenticalwith the one with which Andrews had negotiated for the establishmentof the Carterville plant and which had sponsored or financed the construction ofthe building which was occupied by the plant.The committee appeared on thescene immediately following Tuttle's receipt of the Union's bargaining request andfollowing a call from Tuttle to Hughes. It called a lengthy meeting of employeeswhich was devoted to attempting to settle the "Union trouble" and to procuring,through threats and promises, the employees' renunciation of the Union.Duringthatmeeting Hughes and Hooker procured from the office (in which Tuttle was 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDseen) the Union's letter to Tuttle and information to answer employee questionsconcerning their wage rates.The foregoing circumstances, particularly the timing, the place, and the subjectmatter of the meeting, establish not only knowledge and acquiescence, but actual as-sistance and cooperation by the Company in permitting the use by the committee ofcompany time and property for coercive acts and utterances which it made no attemptto disavow. Indeed, the Company paid the employees for the time spent with thecommittee.It is, therefore, concluded and found that Respondent Illinois 6 was responsiblefor the acts and statements of the committee and that it thereby engaged in inter-ference, restraint, and coercion within the meaning of Section 8 (a) (1) of the Act,as follows.Hughes' statements that the shutdown notice was Andrews' answer totheUnion's bargaining request and that Andrews would not tolerate a union inthe plant; his threat that the plant would be moved back to Oregon and the buildingleased to another tenant; and by conducting, in the foregoing context, the two pollsby which the employees' renunciation of the Union was sought (cf.Richards andAssociates,110 NLRB 132).2.Was the shutdown a lockout made to discourageunionmembership?The General Counsel's evidence, considered alone, plainly established the allega-tion of the complaint that the shutdown of June 1 was a lockout which was madeto discourageunionmembership and activities.Thus, the plant had operated foronly 3 working days following the resumption of operations on May 26, and Tuttle'sstatementsthen made that there were sufficient orders and materials on hand forthe summer.The shutdown was ordered precipitately, immediately on receipt ofthe Union's request for recognition and bargaining; and it was followed immediatelyby the visit of the committee of businessmen who informed the employeesin expressterms that the shutdown notice was Andrews' answer to the Union's letter, that An-drews would not tolerate a union, and that he would move the plant away.Theforegoingfacts, none of which were denied by Respondents, plainly showed thatthe advent of the Union was responsible for the timing of the shutdown (cf.Ten-nessee-Carolina Transportation, Inc.,108 NLRB 1369) and established a case ofdiscrimination under the Act unless overcome by countervailing evidence on Re-spondent's behalf.But the evidence which Respondents offered was wholly inadequate to overcometheGeneral Counsel's case.Even though Respondents' evidence were acceptedliterally as establishing a mounting inventory and a lack of orders, it does notestablish that the shutdown was madebecauseof those facts. Indeed, Andrews'testimony was wholly unconvincing that any decision was made prior to receipt ofthe Union's letter.Thus, he admitted that the order was givenafterTuttle's call,and itisquestionable that Andrews could have become aware of the May 28 in-ventory figures prior to that call.But even assuming such awareness, his explana-tion failsto ring true.For if the Company's business and financial affairs were asprecariousas he represented, Andrews would not reasonably have decided to aug-ment itslosses and inventory by giving the employees a paid holiday plus anotherday's work.Furthermore, were the shutdown a temporary one and made on thebasis ofhis claims, no reason is suggested why the employees were not properlynotified, as on May 11, or why they were paid off in full at the close of the day.But the final and conclusive refutation of Andrews' claims was furnished by Tuttle'sundenied statements to the employees on May 26 that the Company in fact hadboth orders and materials sufficient to last the summer. It is inconceivable, in theface of those facts, that the Company would have reopened its plant, recalled all itsemployees, and resumed operations for only 3 days of work.Thus, in character and weight, Respondents' evidence was wholly inadequateto overcome the case made out by the General Counsel; it served only to confirmthe conclusion that the shutdown was made to defeat the organization of the employees.It is, therefore concluded and found that by locking out its employees on June 1,RespondentIllinois(see footnote6, supra)engaged in discrimination proscribed bySection 8(a) (3) and (1).3.Oregon's responsibility for the unfair labor practicesIt is difficult to ascertain the exact nature of the General Counsel's theory insofaras itconcerns the status of the Oregon corporation as a party to this proceeding.OIt is found under section 3,tinfra,that Respondent Oregon was not responsible for anyof the unfair labor practices which were committed at Carterville. A.M. ANDREWS COMPANY OF OREGON639Though the Trial Examiner had assumed, from the facts stated in the margin,7 thatthat corporation was joined to assure the qualification of the case under the Board'snew jurisdictional standards, the General Counsel's brief proceeds from the premisethat the Oregon Corporation istheCompany andtheRespondent herein, and that theIllinois corporation is only the name under which the Oregon corporation operates theCarterville plant as a "branch establishment."Further illustrative of the GeneralCounsel's confusion of the identity of his parties respondent is the reference in hisbrief toAndrews, individually, as the Respondent"who directs, manages and controlsboth the Portland, Oregon, and Carterville, Illinois, establishments."The point assumes importance here because the shutdown at Carterville has nowbecome permanent, and because it is necessary to determine whether RespondentOregon may be held responsible for remedying the unfair labor practices.Though the affiliation between the corporations is sufficiently close that the Boardmay properly consider the operations of both in deciding whether to assert jurisdiction(see section 1,supra),it is not close enough to establish that either corporation is thealter egoof the other (cf.Diaper Jean Manufacturing Company,109 NLRB 1045;Mt. Hope Finishing Co. v. N. L.R. B., 211 F. 2d 365, 372 (C. A. 4) ); nor does itshow that the Oregon corporation was a coemployer of the Carterville employees,that it actively participated in the commission of the unfair labor practices, or that itis to be held responsible for remedying them.Thus the evidence shows that the two companies were separate corporate entities,which separately owned and operated plants in widely separate localities, which em-ployed separate sets of production employees, and which kept separate books andrecords.Though Andrews, individually, owned the controlling stock interest in theOregon company, he did not do so in Illinois. In the latter corporation, for example,Tuttle, Brown, and Lesher were obviously in position to outvote Andrews in all stock-holders' meetings, since together they owned 75 percent of the corporate stock.Cf.Mt. Hopecase,supra,at p. 372.Significant also as indicative of separate entitieswas the fact that though Lesher resigned as secretaiy of Oregon on July 26, he did notresign his corresponding position in Illinois.Of further significance, particularly inassessing Oregon's responsibility for commission of the unfair labor practices, is thefact that Tuttle, under whose immediate management the Carterville plant wasoperated, was neither a stockholder nor an officer of the Oregon company.The evidence also fails to show that common employment conditions existed in theseparate plants which the respective Respondents operated, that their operations wereintegrated, that they had offices at the same address, or that they maintained a com-mon bank account.Cf.Inter-Ocean Steamship Co (Tomlinson Fleet),107 NLRB330.This is not a case of a single, or integrated, enterprise, parcelled into productionand distribution, or into other convenient segments, by the corporate arrangements ofthe Respondents themselves.Cf.N. L. R. B v Concrete Haulers, Inc,212 F. 2d 477,479 (C. A. 5). The case is also distinguishable fromSomerset Classics, Inc.,90NLRB 1676, enfd. 193 F. 2d 613 (C. A. 2), where the Board found Modern Manu-facturing Co. to be a coemployer of Somerset's employees and held it responsible forthe unfair labor practices committed at Somerset's plant.The Board and the courtemphasized the ownership, control, and operation of the two companies by the samefamily and the fact thatSomerset depended entirely on Modern for its work.Though the corporate veil may be lifted and the fiction of separate entities may bedisregarded on a sufficient showing, the evidence here is not adaquate for that purpose.And, as previously observed, there is no evidence that the Oregon corporation activelyconcerted or participated with Illinois in the commission of the unfair labor practices.N L. R B v. Lunder Shoe Corp.,211 F. 2d 284, 289 (C. A. 1). Section 10 (c) ofthe Act empowers the Board to require unfair labor practices to be remedied by thosepersons who have engaged in such practices.No provision of the Act authorizes theBoard to impose the responsibility for remedying unfair labor practices on personswho did not engage therein. SymnsGrocer Co., et al(supplemental decisionamended), 109 NLRB 346;N. L. R. B. v. Birdsall-Stockdale Motor Co.,208 F. 2d234 (C. A. 10).7The original and the first amended charge named only the Illinois corporation as theemployer, and the original complaint, issued on June 28, named only that corporation asparty RespondentOn July 1, and again on July 1-5, the Board announced widespreadchanges in the standards which it would thencefoi th observe in determining whether itwould tale iii isdiction of a case. It is questionable whether the operations of the Illi-nois corporation considered alone, would meet the new standardsHowever, on August27, a second amended charge was filed which joined the Oregon corporation as a coemployer,and simultaneously the General Counsel issued an amended complaint which joined thatcorporation as a party Respondent and which included among its jurisdictional avermentsa recital of the business operations of that Company. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is, therefore, concluded and found that Respondent Oregon did not engage in, orparticipate with RespondentIllinois inengaging in, the unfair labor practices foundabove and that it may not beheld responsiblefor remedying thoseunfair laborpractices.THE REMEDYHaving found that Respondent Illinois has engaged in and is engaging in certainunfair labor practices, the Trial Examiner will recommend that it cease and desisttherefrom and that it take certain affirmative action designed to effectuate the policiesof the Act.It has been found that Respondent Illinois discriminated against its employees bythe June 1 lockout.Though the evidence establishes that that shutdown was in-tended at the time to be only temporary, Andrews' testimony was to the effectthat subsequent evaluation of the Company's business and fiscal affairs led to adecision to make the shutdown permanent .8 It was in the light of those economicconsiderations (cf.Tennessee-Carolina Transportation, Inc.,108 NLRB 1369) thatthe plant was closed permanently on August 3.Yet it is clear from the evidence that but for the discriminatorily motivated shut-down, the Carterville plant would have continued operations for some indefinite timeafter June 1, up to August 3, and that all or many of the employees would have hadwork during that period.Furthermore, Andrews' testimony showed that the Illinoiscorporation has not been liquidated; therefore it may conceivably resume operationsat some future time in Carterville or at some other location.Itwill, therefore, be recommended that Respondent Illinois make whole the em-ployees whose names are listed in Appendix A hereto for any loss of pay they mayhave suffered as a result of the discrimination against them by payment to each ofthem of a sum of money equal to that which each would normally have earned aswages during such plant operations as would normally have occurred from June 1to August 3, inclusive, but for the discriminatory shutdown, less his net earnings dur-ing such period, the back pay to be computed in the manner prescribed by the Boardin F.W. Woolworth Company,90 NLRB 289.It will also be recommended that in the event of resumption of operations at Carter-ville,or elsewhere, Respondent Illinois offer said employees immediate and fullreinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and that, in the event such operationsare resumed at a location which is not in the immediate vicinity of Carterville, Re-spondent Illinois offer to pay the employees involved any necessary and reasonable ex-pense of moving themselves, their families, and their household effects to the vicinityof the plant at which operations are resumed and in which said employees are offeredreinstatement.Cf.Symns Grocer Co., supraUpon the basis of the foregoing findings of fact, and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent Illinois' activities set forth in section III, above, occurring in con-nectionwith Respondents' operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing the free flowthereof.2.The Union is a labor organization within the meaning of Section 2 (5) of theAct.3.By discriminatorily shutting down its plant and locking out the employees whosenames are listed in Appendix A, thereby discouraging membership in the Union, Re-spondent Illinois has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent Illinois has engaged in andis engagingin unfair labor practices within the meaning of Section 8 (a) (1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]8 Thus Andrews testified that as of May 31 the Coinpany had "sunk" $71,859 78 in theCarterville operations.